Case 6:19-cv-00046-CCL Document 33 Filed 05/14/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
DENNIS MCALPIN and CARRIE Case No: 6:19-cv-00046-CCL
MCALPIN,
as ORDER OF DISMISSAL WITH
Plaintiffs, PREJUDICE
Vv.

NATIONSTAR MORTGAGE LLC
d/b/a MR. COOPER; and JOHN DOES
1-10,

Defendants.

 

 

THIS MATTER comes before the court on the stipulation of dismissal with
prejudice filed by plaintiffs Dennis and Carrie McAlpin and defendant Nationstar
Mortgage LLC d/b/a Mr. Cooper. The court, having reviewed the stipulation, finds
it should be approved. NOW, THEREFORE, it is ORDERED: all claims are

dismissed, with prejudice, each party to bear its own attorneys’ fees and costs.

7
Dated this _/ 1 ae of May, 2020.

Khel) Looe

The Honorablé Chaiies C. Loyell
Senior United States District Judge
